—Order, Supreme Court, New York County (Alice Schlesinger, J.), *317entered on or about May 8,1996, which denied defendants’ motion for a change of venue pursuant to CPLR 510 (3) from New York County to Delaware County, unanimously affirmed, with costs.
The motion was properly denied as untimely. Defendants possessed the information necessary to make the motion from the commencement of the action but did not do so for some 16 months, and fail to offer a reasonable excuse for the delay (CPLR 511 [a]). Concur—Rosenberger, J. P., Ellerin, Ross, Nardelli and Mazzarelli, JJ.